            Case 3:19-cr-30027-MGM Document 64 Filed 06/23/20 Page 1 of 2



                                                        U.S. Department of Justice

                                                        Andrew E. Lelling
                                                        United States Attorney
                                                        District of Massachusetts


Main Reception: (413) 785-0235                          United States Courthouse
Facsimile:      (413) 785-0394                          300 State Street, Suite 230
                                                        Springfield, Massachusetts 01105-2926



                                                        June 23, 2020

VIA ELECTRONIC MAIL

Nikolas Andreopoulos, Esq.
One Monarch Place
Suite 1850
Springfield, MA 01144

          Re:       United States v. Anthony Scibelli
                    Criminal No. 19-CR-30027-MGM

Dear Attorney Andreopoulos:

        In response to your letter requesting additional discovery dated June 8, 2020, please find
the responses to your specific requests below:

          (1) You requested that the government produce unredacted copies of all documents
              provided to you by the government.

                    The government has provided documents that are redacted of only personal
                    identification information (“P.I.I.”) or information relating to on-going
                    investigations. The government believes these redactions are necessary and,
                    therefore, declines to provide unredacted documents. The government will make
                    such documents that do not disclose on-going investigations available to you for
                    review at the United States Attorney’s Office upon your request and by
                    appointment.

          (2) You requested “any and all records and/or reports maintained by, or within the control
              of, the United States Department of Justice … relating to the informant…”.

                    The government has produced much of the information requested, specifically:
                    payments made to this witness (Bates numbers 000135-000139); the criminal
                    history of this witness (Bates numbers 000140-000142); and, audio recordings that
                    contain potentially exculpatory statements made by this witness.

                    To the extent this request seeks information and/or materials listed under Local
 Case 3:19-cr-30027-MGM Document 64 Filed 06/23/20 Page 2 of 2



                                           2
       Rule 116.2(b)(2), the government will turn such information over no later than 21
       days prior to trial as required by the Local Rules. (See Local Rule 116.2(b)(2)(D),
       (E), (F) & (G)). The government declines to provide any other information or
       materials responsive to this request because the requested information or materials
       are beyond the scope of discovery allowed pursuant to Rule 16 and Local Rule 116.

(3) You requested “information concerning witness #5 on the Government list of witnesses
    dated January 28, 2020.”

       The government declines to provide information or materials responsive to this
       request because the requested information or materials are beyond the scope of
       discovery allowed pursuant to Rule 16 and Local Rule 116.

       Please note that the government does not intend to call “Witness #5” as a witness
       in this matter. The government identified “Witness #5” in a letter dated January
       28, 2020 in response to a Court order to identify potential witnesses with whom
       your client must have no contact. See Dkt. No. 27 at 2, ¶ 8(j).

If you would like to discuss this letter, please do not hesitate to call me with any questions.


                                       Very truly yours,

                                       ANDREW E. LELLING
                                       United States Attorney

                               By:     /s/ Neil L. Desroches
                                       Neil L. Desroches
                                       Assistant United States Attorney
